Title: To Alexander Hamilton from Otho H. Williams, 31 May 1790
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, May 31, 1790. “I am favored with a letter of the 18 Ulte from Messrs Bertier & Company of Philadelphia owners of a part of the goods irregularly landed from on board the Ship Vanstophorst in which they inform me ‘that the kind and favorable letter they recd. last night from the honorable the Secretary of the Treasury gave them the greatest hopes that I would be pleased to deliver their goods in the manner the secretary writes it may be done.’ I … request, Sir, that you will be pleased to give me your decisive instructions in this business.…”
